Citation Nr: 1315897	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  08-19 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

3.  Entitlement to service connection for prostate cancer, claimed as due to in-service exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to May 1969.  These matters come before the Board of Veterans' Appeals (BVA or Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

At the outset, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims (Court) held that, when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

Here, the Veteran was denied service connection for a major depressive disorder in an August 2004 rating decision.  It does not appear that the RO considered whether the Veteran may have been entitled to service connection for PTSD, as there was no diagnosis of PTSD contained in the record before the agency of original jurisdiction (AOJ) at that time, and the Veteran did not even raise the question of such a diagnosis.  The RO therefore limited its determination to whether a major depressive disorder was related to service.  

Although additional medical records were associated with the claims file within one year of the August 2004 rating decision, they did not demonstrate a nexus between the Veteran's psychiatric disorder and his service. Thus, this evidence was not new and material and would not render that decision non-final for VA purposes under 38 C.F.R. § 3.156(b). Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)). The unappealed August 2004 decision is final. 

A subsequent claim for a major depressive disorder was once again considered and denied in an August 2005 rating decision.  Although additional evidence was submitted within one year of this rating, the evidence was not new and material to demonstrate a link between the Veteran's service and his current disability.  As the Veteran did not perfect an appeal with the August 2005 rating decision, this decision also became final.  As such, with respect to the Veteran's claim for an acquired psychiatric disorder, not including PTSD, new and material evidence must first be demonstrated before that claim can be adjudicated on a direct basis. 

In July 2006, the RO denied a claim for service connection for PTSD.  The Board finds that the claim of service connection for PTSD, considered by the RO in the July 2006 rating decision on appeal, is a new claim rather than part of the previously denied claims for service connection for an acquired psychiatric disorder.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (A claim based on a new diagnosis is a new claim, and is adjudicated without regard to prior denials that did not consider that diagnosis); Velez, supra.  

New and material evidence must be shown to reopen the portion of the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD.  As will be discussed in more detail below, the Board finds that such evidence has been received.  Also, the claims for service connection for an acquired psychiatric disorder, to include PTSD, and for prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  In a decision dated in August 2005, the RO continued a prior denial of service connection for an acquired psychiatric disorder other than PTSD essentially on the finding that the medical evidence did not demonstrate an acquired psychiatric disorder was incurred in or aggravated by the Veteran's active duty.  

2.  The evidence received since the August 2005 RO decision is new and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder other than PTSD.  


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that continued to deny service connection for an acquired psychiatric disorder other than PTSD is final. 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2012).

2.  New and material evidence has been received since the August 2005 continued denial of service connection for an acquired psychiatric disorder other than PTSD, and that service connection claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and to Assist

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

Here, as the Veteran's claim for service connection for an acquired psychiatric disorder, other than PTSD, is being reopened, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.  

II.  New and Material Evidence

As noted above, the Veteran was denied service connection for a major depressive disorder in an August 2004 rating decision.  Although additional medical records were associated with the claims file, within one year of the August 2004 rating decision, they did not demonstrate a nexus between the Veteran's psychiatric disorder and service.  As such, this evidence was not new and material and would not render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011).  As the Veteran did not appeal the August 2004 rating decision, it became final.  

The Veteran's depression claim was again considered and denied in an August 2005 rating decision.  Although additional evidence was submitted within one year of the rating, this evidence was not new and material to demonstrate a link between his service and his current disability.  As he did not perfect an appeal with the August 2005 rating decision, this decision too became final. 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, VA must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

As noted above, the claim was last denied in an August 2005 rating decision essentially because there was no evidence of an acquired psychiatric disorder related to service.  The Veteran did not appeal and that decision became final.

The Veteran most recently filed a claim in March 2006.  A July 2006 rating decision denied his claim.  The Veteran appealed. 

The evidence added to the record since the August 2005 rating decision includes a August 2011 statement from the Veteran's VA treating physician who believes it is more than likely that the Veteran's major depressive disorder is a direct result of his service.  The statement is presumed credible.  Given that the August 2011 VA treating physician has indicated that there is a relationship, between the Veteran's current acquired psychiatric disorder and service, a reasonable possibility of substantiating his claim for an acquired psychiatric disorder other than PTSD has been raised.  Thus, the Board finds that the evidence submitted since the August 2005 RO decision is new in that it was not associated with the claims folder prior to the August 2005 RO decision and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating that issue.  Accordingly, the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD is reopened.


ORDER

New and material evidence sufficient to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD having been received, the appeal is granted to this extent only.
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. The Board finds that additional development is required to satisfy VA's obligations under the VCAA.

VCAA Notice-The Veteran has not received proper notification of the requirements for a claim for service connection for PTSD based on in-service personal assault.  In Gallegos v. Peake, 22 Vet. App. 329 (2008), the Court held that in cases of alleged sexual assault VA must first inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him in the submission of alternative sources of evidence, by providing additional time for him to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his behalf.  The Court has emphasized that, in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.  

Further, in light of the Board's reopening of the claim for service connection for an acquired psychiatric disorder other than PTSD, proper VCAA notice pertaining to the underlying de novo claim for service connection for an acquired psychiatric disorder other than PTSD is necessary.  Also, the Veteran has not been provided with VCAA notice for PTSD cases based on in-service personal assault or harassment.  A remand is required for the RO to provide him with such notice.  

VA Treatment Records-  The claims file reflects that the Veteran has received medical treatment from the Atlanta VA Medical Center (VAMC).  However, as the claims file only includes treatment records from that facility dated up to June 2011, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should obtain and associate with the claims file all outstanding VA records.

Social Security Administration (SSA) Records-A May 2004 letter from the Social Security Administration reflects that the Veteran was awarded disability benefits based on several disorders, to include a psychiatric disorder.  Records associated with this determination have not yet been obtained.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.

VA Examination For Acquired Psychiatric Disorder, To Include PTSD-The Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is based on various stressors, including allegations of personal assault in service.  Specifically, the Veteran has asserted that  (1) he was targeted because of his race and assaulted by other service members, (2) that the ship he was on collided with another ship and that he was afraid for his life, and (3) that he had to fend off the enemy firing weapons and was afraid for his life.  [See September 2012 Hearing Transcript]. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In addition to the laws and regulations outlines above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012). 

A recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843 - 39852 (July 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register). See 38 C.F.R. § 3.304(f)(3).  These regulatory changes pertain to the Veteran's assertions that he was afraid for his life when the ship he was on collided with another ship and when he had to fend off the enemy firing weapons.

With respect to the Veteran's assertions of a personal assault, the Board notes that his service treatment records reflect that he was reprimanded on various occasions and had to defend himself against an undesirable discharge.  In a letter written at that time, the Veteran asserted that he was being racially discriminated against.  

The Board has considered an August 2011 statement from the Veteran's VA treating psychiatrist indicating that it was more likely than not that the Veteran's chronic PTSD and recurrent severe major depressive disorder are related to service.  However, rationale for this opinion was not provided.  The Board finds the August 2011 treatment record is an "indication" that his disorder may be associated with service but that there is insufficient competent evidence on file for the VA to make a decision on the claim at this time.  

Based on the above, the Board finds that the Veteran should be scheduled for a VA psychiatric examination by a medical professional with appropriate expertise to determine the likelihood that the alleged personal assault during service occurred, and if so, whether any current acquired psychiatric disorder is related to a personal assault incurred in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, an opinion should be rendered as to whether the Veteran's acquired psychiatric disorder is related to any other incident of service. 

VA Examination For Prostate Cancer-The Veteran claims that service connection for prostate cancer, to include as secondary to herbicide exposure, is warranted.  He testified that he was exposed to Agent Orange when he set foot in Vietnam and when he served aboard the USS Mattaponi.  See BVA Transcript (T. ) at 15.  He maintains that the presumption of service connection should thereby attach.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2012) are also satisfied.  38 C.F.R. § 3.309(e) (2012).

'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam - must have actually set foot therein - at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  A veteran who never went ashore from the ship on which he served in the Vietnam coastal waters is not entitled to presumptive service connection. Id.

Here, the Veteran's service records confirm that he served aboard the USS Mattaponi during the Vietnam era from September 1967 to April 1969.  The Veteran has alleged that he was authorized hostile fire pay.  Hearing T. at 5.

Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.  In this regard, VA's Compensation & Pension service continually updates a non-exhaustive list of U.S. Navy ships that, at some point, operated in the inland waterways of Vietnam or were moored at some location in the Republic of Vietnam.  The USS Mattaponi is not on this list.  See VA's Compensation & Pension Service Bulletin (November 2012).  Moreover, although the Veteran in the present appeal has alleged he set foot in Vietnam, he has offered no supporting evidence to confirm this.  An inquiry to the U.S. Army and Joint Services Records Research Center (JSRRC) in September 2011 reflected no conclusive proof of the Veteran's in-country service. 

At this juncture, the Board does not find the evidence sufficient to show that the Veteran had active service in Vietnam.  Therefore, a grant of service connection based on presumption of exposure to herbicides cannot be made.  In any event, however, the Board finds that a relevant VA medical examination and opinion are still warranted.  Service treatment records reflect complaints urethritis in November 1967.  The Veteran was diagnosed with chronic prostatitis at a July 1969 VA examination, two months following separation from service.  The Veteran asserts that he has prostate cancer due to service.  Accordingly, the Board finds that a remand for a VA examination and opinion on this issue is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter pertaining to the claim for service connection for an acquired psychiatric disorder, to include PTSD.  The letter should include the criteria necessary to support service connection for an acquired psychiatric disorder other than PTSD and service connection for PTSD, to include based on in- service personal assault or harassment.  38 C.F.R. § 3.304(f).  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

2.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who rendered psychiatric (including PTSD) and prostate treatment to him.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with his file.  

Regardless of whether or not the Veteran responds, obtain the Veteran's treatment records from the Atlanta VAMC since June 2011.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 
3.  Request a copy of the decision awarding SSA disability benefits to the Veteran and of the medical records used in support of that decision.  All available documents should be associated with the Veteran's claims folder.  

4.  After the above development has been completed and all outstanding records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available to the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

All pertinent psychiatric pathology shown on examination should be annotated in the evaluation report.  After interviewing the Veteran and reviewing the relevant medical reports and lay statements of record, the examiner is asked to opine whether it is at least as likely as not that the Veteran's behaviors in service are consistent with his claim of being personally assaulted during his active service.  If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether the Veteran has PTSD, or any other acquired psychiatric disorder, as a result of such assault(s) in service.

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault(s) or determines that the clinical evidence does not support a diagnosis of PTSD or psychiatric disorder due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not that any diagnosed psychiatric disorder (including an adjustment disorder, major depressive disorder, dysthymic disorder and PTSD) had its onset in service or is otherwise etiologically related to the Veteran's service, to include any incident of service.  

In answering these questions, the examiner should address the Veteran's purported service stressors and incidents as well as the medical evidence of record.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

5.  Also, schedule the Veteran for a VA examination to determine the nature and etiology of his prostate disorder.  The claims folder should be made available to the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  All necessary testing should be completed.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current prostate disorder, or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service.  
Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  Thereafter, readjudicate the service connection claims remaining on appeal, based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


